Appeals from two judgments of the County Court of St. Lawrence County (Nicandri, J.), rendered June 23, 2003 and June 30, 2003, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and two counts of burglary in the third degree.
In satisfaction of three separate indictments, defendant *1038pleaded guilty to burglary in the second degree and two counts of burglary in the third degree and executed a waiver of the right to appeal. Defendant was sentenced as a second felony offender to six years, followed by five years of postrelease supervision for his conviction of burglary in the second degree and 3 to 6 years on both third degree burglary convictions, all sentences to run concurrently. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues which can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgments are, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgments are affirmed, and application to be relieved of assignment granted.